Citation Nr: 0005405	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-09 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
August 1983 and from October 1986 to April 1991.  This matter 
comes to the Board of Veterans' Appeals (Board) from the 
Department of Veterans Affairs (VA) Louisville Regional 
Office (RO) May 1998 rating decision which denied entitlement 
to a permanent and total disability rating for nonservice-
connected pension purposes.

During the pendency of this appeal, the veteran relocated to 
Tennessee and his claims file was transferred to the 
Nashville RO, which has now jurisdiction over the case.


REMAND

In his June 1998 substantive appeal, the veteran requested a 
Travel Board hearing.  Although he failed to report for a 
Travel Board hearing on January 12, 2000 (notice of which 
hearing was mailed to his address of record on December 17, 
1999), the Board notes that he was not provided a 30-day 
advance notice of the time and place of the Travel Board 
hearing.  See 38 C.F.R. § 19.76 (1999).  Thus, to ensure full 
compliance with due process requirements, a Travel Board 
hearing must be rescheduled.  38 C.F.R. §§ 20.703, 20.704 
(1999).  

Accordingly, this case is REMANDED for the following action:

In accordance with appropriate 
procedures, the RO should again schedule 
the veteran for a personal hearing 
before a traveling Member of the Board.  
A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record, keeping in mind 
the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (1999).

The case should then be returned to the Board for review, if 
in order.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


